      Case 2:19-cv-00090-DPM Document 62 Filed 05/27/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

KENNY LEE COFFEY
ADC #086434                                                    PLAINTIFF

v.                       No. 2:19-cv-90-DPM

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                            DEFENDANTS

                                ORDER
     Despite receiving an extension, Coffey hasn't filed any objections
to the pending recommendation.        Doc. 57 & 58.       The Court adopts
Magistrate Judge Deere's careful recommendation, Doc. 54.             FED.   R.
Crv. P. 72(b) (1983 addition to advisory committee notes). Motions for
summary judgment, Doc. 43 & 46, granted.                 Coffey's deliberate
indifference claims against the ADC Defendants will be dismissed
without prejudice for failure to exhaust. His motions for preliminary
injunctive relief, Doc. 56, 59 & 60, are denied as moot.
     So Ordered.

                                                    (i
                                  D .P. Marshall Jr.
                                  United States District Judge
